DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 32-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (CN103938816A, hereinafter D1) teaches:
32. (New) An assembly comprising:
a natural stone body (1 – “first plate is jade plate, agate plate, artificial jade slabstone”) comprising an outer surface and an opposite inner surface, the inner surface comprising one or more counter-reliefs (11) forming a figure (fig 2), 
a cover plate (2) covering the inner surface and the one or more counter-reliefs, the cover plate and the natural stone body defining a cavity therebetween (fig 2); and
a light source (3) disposed in the cavity and having a conductive connection for connecting the light source to a power source (fig 2), and
The prior art of record fails to teach or suggest:
A -  the natural stone body having a thickness of 1 mm to 3.5 mm between the outer surface and the inner surface at the one or more counter-reliefs;
B - wherein the thickness between the outer surface and the inner surface at the one or more counter-reliefs is thinned such that the figure formed by the one or more counter-reliefs 
C - wherein the one or more counter-reliefs are filled with transparent adhesive resin to improve structural stability and integrity of the natural stone body such that the natural stone body is less prone to damage or fragmentation at the one or more counter-reliefs.
Examiner notes that encapsulating LED’s was well-known in the art before the effective filing date of the claimed invention in order to better protect the LED’s from moisture. However, the prior art of record fails to teach or suggest A and B above. 
Claims 33-51 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160320048 A1 teaches method and apparatus for encapsulating a light source using a resin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875